FILED
                            NOT FOR PUBLICATION                                APR 11 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMAL SHAHID,                                      No. 07-55191

               Petitioner - Appellant,             D.C. No. CV-06-01522-FMC

  v.
                                                   MEMORANDUM *
JAMES D. HARTLEY,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       California state prisoner Jamal Shahid appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We dismiss.

       After briefing was completed in this case, this court held that a certificate of

appealability (“COA”) is required to challenge the denial of parole. See Hayward

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme

Court has held that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131

S.Ct. 859, 863 (2011) (per curiam). We decline to certify the claims Shahid raises

for the first time on appeal, and we dismiss the appeal for lack of jurisdiction. See

28 U.S.C. § 2253(c)(2); Robinson v. Kramer, 588 F.3d 1212, 1217 (9th Cir. 2009)

(“Habeas claims that are not raised before the district court in the petition are not

cognizable on appeal.”) (internal citation omitted).

      DISMISSED.




                                           2                                     07-55191